May 30, 2014 PROFIT FUNDS INVESTMENT TRUST THE PROFIT FUND (Ticker: PVALX) Supplement to Statement of Additional Information dated February 1, 2014 This supplement updates certain information contained in the Statement of Additional for the Profit Fund (the “Fund”), a series of the Profit Funds Investment Trust (the “Trust”).You may obtain copies of the Fund’s Prospectus and Statement of Additional Information free of charge on the Fund’s website at www.profitfunds.com, or upon request by calling toll-free 1-888-744-2337. Delete the Table identifying Trustees and Officers on pages 12 -13 in its entirety and replace with the following. TRUSTEES AND OFFICERS Overall responsibility for management of the Trust rests with the Board of Trustees.The Trustees, in turn, elect the officers of the Trust to actively supervise its day-to-day operations.The Trustees serve for an indefinite term and the officers are elected annually.The following is a list of the Trustees and executive officers of the Trust.Each Trustee who is an “interested person” of the Trust, as defined by the 1940 Act, is indicated by an asterisk. Name, Address and Age Position(s) Held with the Trust Length of Time Served Principal Occupation During the Past 5 Years and Directorships Of Public Companies Held Within the Past 5 Years Number of Portfolios in the Fund Complex Overseen by Trustee Interested Trustee: *Eugene A. Profit 7500 Old Georgetown Road Suite 700 Bethesda, Maryland 20814 Year of Birth: 1964 President and Trustee Since June President, Chief Executive Officer and Chief Investment Officer of Profit Investment Management, LLC, the investment adviser of the Fund 1 Independent Trustees: Robert M. Milanicz 7500 Old Georgetown Road Suite 700 Bethesda, Maryland 20814 Year of Birth: 1948 Trustee Since October From January 2014 to Present, Chief Financial Officer of The GRB Company, LLC (a government contract and consulting firm); from June 2010 to December 2013, Director, Accounting Operations of the American Psychological Association; from October 2000 to June 2010, Assistant Controller of the American Psychological Association 1 Name, Address and Age Position(s) Held with the Trust Length of Time Served Principal Occupation During the Past 5 Years and Directorships Of Public Companies Held Within the Past 5 Years Number of Portfolios in the Fund Complex Overseen by Trustee Kim Michele Keenan 7500 Old Georgetown Road Suite 700 Bethesda, Maryland 20814 Year of Birth: 1962 Trustee Since March From November 2010 to present, General Counsel of the National Association for the Advancement of Colored People (“NAACP”); from October 2007 to November 2010, Principal and founder of The Keenan Firm, PLLC (a law firm) 1 Executive Officers: Robert G. Dorsey 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 Year of Birth: 1957 Vice President Since October Managing Director of Ultimus Fund Solutions, LLC (a registered transfer agent) and Ultimus Fund Distributors, LLC (a registered broker-dealer) N/A Theresa M. Bridge 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 Year of Birth: 1969 Treasurer Since February Director of Fund Accounting of Ultimus Fund Solutions, LLC and Ultimus Fund Distributors, LLC N/A Frank L. Newbauer 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 Year of Birth: 1954 Secretary Chief Compliance Officer Since May May Assistant Vice President of Ultimus Fund Solutions, LLC and Ultimus Fund Distributors, LLC (2010 to present); Assistant Vice President of JPMorgan Chase Bank, N.A. (1999 to 2010). N/A * Mr. Profit, as an affiliated person of Profit Investment Management, LLC, the Fund’s investment adviser, is considered an “interested person” of the Trust within the meaning of Section 2(a)(19) of the 1940 Act.
